DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 9-12) in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and Group II (claims 13-16) are directed to similar elements related to establishing an NtAI score and administering a treatment.  In light of the analysis of the claimed subject matter in Groups I and II, and in light of Applicants’ remarks of 03/25/2021, The restriction requirement as applied to Groups I (claims 9-12) and Group II (claims 13-16) is withdrawn and claims 9-16 are examined in the instant Office Action.  
Applicants have further argued that the claims of all the groups may be classified in C12Q 1/00 and so the claims of Group III can be rejoined with the elected invention.  This is not found persuasive because the claims of Group III require distinct elements related to BRCA gene analysis which are neither recited no required by the elements of the elected Group.
The requirement, as it applies to the restriction between the elected invention of claims 9-16 and the non-elected invention of claims 17-27, is still deemed proper and is therefore made FINAL.

Claims 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 03/25/2021.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
Each claim recites the phrase “a telomeric imbalance score (NtAI)”, but this recitation of meaning of the term NtAI is not consistent with the teachings of the specification which provides (e.g.:  page 2 of the specification)   “number of telomeric allelic imbalance (NtAI)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 are unclear over recitation of limitation “administering an anti-cancer therapy … to the patient in whose sample an NtAI of at least 8 is detected”, as recited in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,512,485 in view of Lubin et al (2009). 
The claims of the conflicting patent are directed to methods that include detecting the same chromosomal aberrations (i.e.:  at least 8 aberrations of at least 12Mb in length that include the telomere but do not cross the centromere) as recited in the instantly rejected claims, and treating cancer by administering therapeutic agents that are included in the instantly rejected claims.  
	The conflicting claims do not recite limitations related to “directing a clinical laboratory to” perform an analysis (instantly rejected claim 9) or “receiving” information from a clinical laboratory” (instantly rejected claim 13).  But the use of clinical laboratories to perform genetic analyses and provide results of such analyses was known in the prior art and is taught by Lubin et al.
	Lubin et al teaches that genetic testing can be requested from a laboratory (e.g.:  p.165 – Ordering genetic tests), relevant to the limitations of instantly rejected claims 9-12, and that results from a test can be communicated by the testing laboratory to a medical professional (e.g.:  p.166 – Genetic test result reports), relevant to the limitations of instantly rejected claims 13-16.
	It would have been prima facie obvious to one of ordinary skill in the art to have directed a clinical laboratory to perform the genetic analysis of the conflicting claims, 
their clinical decision-making.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,577,662 in view of Lubin et al (2009). 
The claims of the conflicting patent are directed to methods that include detecting the same chromosomal aberrations (i.e.:  at least 8 aberrations of at least 12Mb in length that include the telomere but do not cross the centromere) as recited in the instantly rejected claims, and treating cancer by administering therapeutic agents that are included in the instantly rejected claims.  
	The conflicting claims do not recite limitations related to “directing a clinical laboratory to” perform an analysis (instantly rejected claim 9) or “receiving” information from a clinical laboratory” (instantly rejected claim 13).  But the use of clinical laboratories to perform genetic analyses and provide results of such analyses was known in the prior art and is taught by Lubin et al.
	Lubin et al teaches that genetic testing can be requested from a laboratory (e.g.:  p.165 – Ordering genetic tests), relevant to the limitations of instantly rejected claims 9-
	It would have been prima facie obvious to one of ordinary skill in the art to have directed a clinical laboratory to perform the genetic analysis of the conflicting claims, and to have a clinical laboratory report the result of the genetic analysis of the conflicting claims.  The skilled artisan would have been motivated to have the analysis performed by a clinical laboratory, and have a clinical laboratory report the result of the genetic analysis based on the expressed teaching of Lubin et al that clinicians want to provide the best medical care for their patients within the constraints of a busy clinical practice, and using genetic test results from a laboratory can be helpful in informing 
their clinical decision-making.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,190,160 in view of Lubin et al (2009). 
The claims of the conflicting patent are directed to methods that include detecting the same chromosomal aberrations (i.e.:  at least 8 aberrations of at least 12Mb in length that include the telomere but do not cross the centromere) as recited in the instantly rejected claims, and treating cancer by administering therapeutic agents that are included in the instantly rejected claims.  
	The conflicting claims do not recite limitations related to “directing a clinical laboratory to” perform an analysis (instantly rejected claim 9) or “receiving” information 
	Lubin et al teaches that genetic testing can be requested from a laboratory (e.g.:  p.165 – Ordering genetic tests), relevant to the limitations of instantly rejected claims 9-12, and that results from a test can be communicated by the testing laboratory to a medical professional (e.g.:  p.166 – Genetic test result reports), relevant to the limitations of instantly rejected claims 13-16.
	It would have been prima facie obvious to one of ordinary skill in the art to have directed a clinical laboratory to perform the genetic analysis of the conflicting claims, and to have a clinical laboratory report the result of the genetic analysis of the conflicting claims.  The skilled artisan would have been motivated to have the analysis performed by a clinical laboratory, and have a clinical laboratory report the result of the genetic analysis based on the expressed teaching of Lubin et al that clinicians want to provide the best medical care for their patients within the constraints of a busy clinical practice, and using genetic test results from a laboratory can be helpful in informing 
their clinical decision-making.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634